Exhibit EMPLOYMENT AGREEMENT AGREEMENT made as of the 13 day of June, 2008, by and among Scott Smith, an individual residing in Dallas, Texas (hereinafter referred to as "Executive”) and THE AMACORE GROUP, INC., a Delaware corporation with offices in Tampa, Florida (hereinafter referred to as "AGI"). W I T N E S S E T H WHEREAS, AGI has heretofore acquired several other corporate entities (JRM Benefit Consultants, LLP; LifeGuard Benefits Solutions, Inc.; Zurvita, Inc. and US Health Benefits Group, Inc.) and intends in the future to acquire additional legal entities; and WHEREAS, said legal entities will be acquired in such a manner that they become subsidiaries of AGI (the legal entities hereto acquired and those acquired in the future being hereinafter sometimes referred to, along with AGI, as the “Company”); and WHEREAS, AGI desires to retain the services of Executive to render his services to the Company as its Chief Operations Officer (COO); and WHEREAS, Executive is agreeable to employment by AGI and rendering such services to the Company on the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, the parties hereto, intending to be legally bound, hereby agree as follows: 1.Employment Term, Duties and Acceptance (a) AGI hereby retains Executive as the Company's Chief Executive Officer (COO) for a period of three (3) years, commencing on the date hereof (the "Employment Period"), to render his services to the Company upon the terms and conditions herein contained. In such executive capacity, Executive shall be primarily responsible for general operation of the Company, including, without limitation, strategic planning for immediate and long term growth, domestic and worldwide; preparation of monthly, quarterly and yearly budgets and reports; and report and be responsible only to AGI’s Chief Executive Officer, President and it’s Board of Directors. (b) Executive hereby accepts the foregoing employment and agrees to render his services to the Company on a full-time basis in such a manner as to reflect his best efforts to the end that the Company's operations are properly managed. In furtherance of Executive performing the duties assigned to him under this Agreement, AGI agrees to provide Executive with support staff reasonably required by Executive so as to enable him to carry out such duties. 2.Compensation (a) During the first annual of the term of this Agreement, Executive shall receive compensation of Two-hundred Fifty-thousand dollars ($250,000).This compensation may, at Executive's election, be accrued, in whole or in part. Executive’s compensation shall be payable in accordance with the general payroll practices of the Company as are from time to time, in effect, less such deductions or amounts as shall be required to be withheld by applicable law or regulation. At the completion of each calendar year, AGI’s Board of Directors shall review the services provided by Executive to determine the amount that Executive's salary shall be increased for the forthcoming yearly period. Such increase shall be no less than the Consumer Price Index or such other similar index reflective of the cost of living increase in the Dallas, Texas metroplitan area from the beginning of the yearly period to the end of the yearly period with respect to the Consumer Price Index applicable to the said metropolitan area, times Executive's base compensation in effect during the said yearly period. The sum resulting by way of this increase to the Executive's base compensation shall, for the then immediately succeeding period be considered the Executive's base compensation.
